Case 9:18-cv-81251-DI\/|I\/| Document 13 Entered on FLSD Docket 10/03/2018 Page 1 of 1

SHUTTS & BOWEN, LLP

300 South Orange Avenue, Suite 1600
` orlando, FL 32301

(407) 423-3200

Attom@ys for Plaintiff UNLTED STATES DISTRICT coURT

for the
Southem District of Florida j

WYNDHA|V| VACAT|ON OWNERSH|P, lNC., ET AL. Case Number.' 9:18-CV-81251-DMM§
Plainr/'rr
US CONSU|V|ER ATTORNEYS, P.A., ET AL. AFF|DAV|T OF SERVICE

Defendant

 

BRENT ALLEN RE|D, being du\y sworn deposes and says: that at all times herein affiant Was and is a
citizen of the United States, over 18 years of age, and not a party to or interested in the proceeding in
which this affidavit is made. The affiant received on Thursday September 20 2018; 1 copy(ies) of the:

SUMMONS lN A ClVlL ACT|ON; ClVlL COVER SHEET; COMPLA|NT FOR DA|V|AGES AND
lNJUNCT|VE REL|EF WlTH EXH|B|TS

| served the same on Thursday September 20 2018 at 12:12PM by:

Serving Defendant PLUTO MARKETING lNC., A NEVADA CORPORAT|ON, BY SERV|NG
EASTB|Z.COM, lNC., REG|STERED AGENT

by serving: ASHLEY CANEZ, FRONT DESK ON BEHALF_ OF EASTB|Z.COM, lNC., REG|STERED
AGENT, AUTHORIZED TO ACCEPT at the Defendant's Business located at 5348 VEGAS DR, LAS

VEGAS, NV 89108.

SUBSCR|BED AND SWORN to before me on this
Friday September 21 2018 By the Affiant. ( 7___,`_`@

 

Afi`lant:`l§RENT A`ELEN RE|D #R-061962
LEGAL W|NGS, lNC.
1118 FREMONT STREET
Las Vegas, NV 89101

er£r)i€v»\_i°f@#;, NGWW guam (702) 334-0305, FAx (702) 384-sess

NOtaW Pub|ic CATHLEEN V. HOLMES

‘ f _,_,m STATE OF NEVADA - OOUNTV OF ClARK
-”=~... w APPO\NTMENr ExP JuNEz1.2o1s
*' »»* No: 07-3770-1

 

8984200. 5 71 242

 

 

 

